ALLOWABILITY NOTICE
1. 	This Allowability Notice is in response to Applicant’s After Final Response with Amendments and Remarks filed on 04/20/2021, which have been entered. As filed by Applicant: Claims 12-26 are pending. Claim 12 is currently amended.

2.	The present application is being examined under the pre-AIA  first to invent provisions. -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 12 for informalities is withdrawn in view of Applicant’s Amendments to the claim.


Response to Arguments
4.	Applicant’s arguments, filed 04/20/2021, with respect to the rejections of claims 12-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haga (JP 2011-78262 A), in view of Sugino et al. (WO 2009/157491 A1), have been fully considered and are persuasive.  In view of these arguments and the current amendments to the claims, the obviousness rejections have been withdrawn. 


Allowable Subject Matter
5.	Claims 12-26 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references: Haga (JP 2011-78262 A) and Sugino et al. (WO 2009/157491 A1), already of record, for the reasons set forth in Applicant’s Remarks filed on 04/20/2021. Relevant reference Yamada et al. (US 2008/0261135 A1) was found during an updated search.
	In agreement with Applicant’s arguments on pgs. 6-8, Haga and Sugino fail to teach, disclose or reasonably suggest conductive thin films comprising a homogeneous mixture comprising a nano-carbon material, ionic liquid, polymer, and organic molecule component in the amounts (% by weight) recited in independent claim 12, wherein the electron-withdrawing organic molecule is chloranil, bromanil, and/or pyromellitic dianhydride (PMDA). 
Newly found reference Yamada discloses electrophotographic photoreceptors comprising a conductive support (see para. 0022-0023, 0171: element 2 in Fig. 1; see para. 0030: Fig. 1 is a laminate-type photoreceptor) and a charge transporting layer containing a charge transporting material and a binder resin (see para. 0065: element 5 in Fig. 1). Previously cited Haga teaches TCNQ (tetracyano-p-quinodimethane) as an example of an organic molecule which has electron-withdrawing properties (see Haga translation para. 0036-0037). Yamada teaches that examples of the charge transporting materials include electron-transporting compounds such as tetracyano-quinodimethane compounds (TCNQ), chloranil and bromanil (see para. 0066). This teaching of Yamada suggests that the TCNQ taught in Haga is an equivalent to chloranil and bromanil, two of the three electron-withdrawing organic molecules required by the current claim amendments. However, there is no reasonable motivation to substitute the chloranil and Yamada for the TCNQ taught by Haga, for at least the reason that Yamada is silent as to actuator elements and/or a laminate comprising one or more conductive thin films and one or more electrolyte membranes, i.e. Yamada is not analogous art to Haga or to the instant claims. 
Accordingly, there would have been no motivation to one of ordinary skill in the art based upon the disclosures of Haga, Sugnio, and Yamada, alone or in combination, to arrive at the claimed laminate as a whole with its required combination of features, one novel element of which its conductive thin film comprising a homogeneous mixture that comprises a nano-carbon material, ionic liquid, polymer and an organic molecule component comprising chloranil, bromanil and/or pyromellitic dianhydride. 
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known laminates [claims 12-16] and actuator elements comprising the same [claims 17-26]. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        April 30, 2021